 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                     SOUTHERN DISTRICT OF CALIFORNIA
 8                    (HONORABLE JANIS L. SAMMARTINO)
 9
10   UNITED STATES OF AMERICA,                  CASE NO.: 21-cr-01076-JLS-1
11                     Plaintiff,
12         v.                                   ORDER TO CONTINUE MOTION
                                                HEARING/TRIAL SETTING; AND
13   JOSE ANTONIO MACHUCA (1),                  EXCLUDE TIME UNDER SPEEDY
     MARTIN JAVIER HERNANDEZ (2),               TRIAL ACT
14
                       Defendants.
15
16         Pursuant to joint motion IT IS HEREBY ORDERED that the Motion
17   Hearing/Trial Setting currently scheduled for June 25, 2021 at 1:30 p.m., be
18   continued to August 6, 2021 at 1:30 p.m.
19         Time is excluded pursuant to 18 U.S.C. § 3161(h)(1)(D).
20         SO ORDERED.
21
     Dated: June 8, 2021
22
23
24
25
26
27
28
